Order granting plaintiff’s motion for examination of defendants before trial affirmed, without costs, as to defendant Charles L. Apfel. Order reversed on the law as to the defendant Sadie L. Apfel, for failure of plaintiff to show that the examination of said Sadie L. Apfel is material and necessary, and that without such examination the plaintiff cannot properly proceed to trial, as required by the Civil Practice Act,  and as to her the motion is denied, without costs. No opinion. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.